Case 2:19-cr-00877-CCC Document 8 Filed 12/20/19 Page 1 of 2 PageID: 45




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

UNITED STATES Of AMERICA                    Hon. Claire C. Cecchi

        v.

MATTHEW BRENT GOETTSCHE,                    Crim. No. 19-877
[DEFENDANT TWOI
JOBADIAH SINCLAIR WEEKS,
JOSEPH FRANK ABEL, and
SILVIU CATALIN BALACI


             This matter having come before the Court upon the application of

the United States of America (Jamie L. Hoxie, Assistant U.S. Attorney,

appearing), that the Indictment returned on December 5, 2019 remain filed

under seal, and good cause having been shown,

             IT IS, on this 20th day of December, 2019,

             ORDERED that, the Indictment returned December 5, 2019 and

the arrest warrants filed in this case be and hereby are SEALED and the

Indictment shall remain under seal until Defendant Two has been arrested;

             IT IS FURTHER ORDERED that, unless otherwise ordered by this

Court and as otherwise ordered herein, the case shall be unsealed;

             IT IS FURTHER ORDERED that the identity of Defendant Two shall

be removed from the case until he or she is arrested;

             IT IS FURTHER ORDERED that a redacted copy of the Indictment,

which redacts the identity of Defendant Two, be filed and made publicly

available;




                                      -1-
Case 2:19-cr-00877-CCC Document 8 Filed 12/20/19 Page 2 of 2 PageID: 46




            IT IS FURTHER ORDERED that the United States Attorney’s Office

may obtain copies of the arrest warrants, the Indictment, and this Order for

purposes of arrest and extradition, and that the United States Attorney’s Office

may provide copies of these documents to other agencies and/or governments

in order to effectuate the arrest of any defendant located outside of the United

States.




                                            CLAIRE C. CECCHI
                                            United States District Judge




                                      -2-
